Citation Nr: 9935169	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  94-11 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a psychiatric disability for the period of 
September 7, 1992, to June 26, 1996.

2.  Entitlement to a disability rating in excess of 50 
percent for a psychiatric disability for the period of June 
27, 1996, to October 27, 1998.

3.  Entitlement to an increased rating for a psychiatric 
disability, currently evaluated as 70 percent disabling.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from December 1976 to 
September 1992.

The issues currently on appeal arise before the Board of 
Veterans' Appeals (Board) from a rating decision dated in 
August 1993 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

Concerning the veteran's service-connected psychiatric 
disability, the issue certified for appeal is entitlement to 
an increased rating for bipolar disorder and depression.  The 
Board is of the opinion that this claim for an increased 
rating is more appropriately stated as set forth on the title 
page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The residuals of the service-connected psychiatric 
disability were productive of no more than definite social 
and industrial impairment and resulted in no more than social 
and occupational impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks between September 7, 1992, to June 26, 
1996.  

3.  The residuals of the service-connected psychiatric 
disability were productive of no more than considerable 
impairment of social and industrial adaptability and resulted 
in no more than social and occupational impairment with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships between June 27, 1996, to October 27, 1998.  

4.  The currently manifested residuals of the service-
connected psychiatric disability are productive of no more 
than severe impairment of social and industrial adaptability 
and result in no more than social and occupational impairment 
with deficiencies in most areas and the inability to 
establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for a psychiatric disability for the period of 
September 7, 1992, to June 26, 1996, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 9206 and 9405 (in effect prior to November 
7, 1996); Diagnostic Code 9432 (in effect on November 7, 
1996).

2.  The criteria for a disability rating in excess of 50 
percent for a psychiatric disability for the period of June 
27, 1996, to October 27, 1998, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
9206 and 9405 (in effect prior to November 7, 1996); 
Diagnostic Code 9432 (in effect on November 7, 1996).

3.  The criteria for a disability rating in excess of 70 
percent for a psychiatric disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 9206 and 9405 (in effect prior to November 
7, 1996); Diagnostic Code 9432 (in effect on November 7, 
1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that an increased rating 
for her service-connected psychiatric disability, to include 
bipolar disorder and depression, is warranted.  The veteran 
complains of symptoms of anxiety, to include nausea and 
vomiting, whenever she leaves her home.  She also complains 
of depressed mood most of the day, together with psychomotor 
retardation, fatigue, feelings of worthlessness, diminished 
ability to think or concentrate, and recurrent thoughts of 
death.  See VA examination report, dated in October 1998.  

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, she has presented 
a claim that is plausible.  A claim that a disorder has 
become more severe is well grounded where the disorder was 
previously service-connected and rated, and the claimant 
subsequently asserts that as higher rating is justified due 
to an increase in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in claims for increased ratings, staged 
ratings may be warranted if the claim involves an original 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The RO, in August 1993, granted service connection for a 
psychiatric disorder, characterized as major depression and 
assigned a 10 percent evaluation for the veteran's service-
connected disability under Diagnostic Code 9405 of VA's 
Schedule for Rating Disabilities (Schedule).  The effective 
date of this award is noted to have been September 7, 1992, 
the day following that of the veteran's separation from 
active service.  In July 1996, the RO assigned a 50 percent 
rating for the veteran's major depression under Diagnostic 
Code 9405 of VA's Schedule.  This 50 percent disability award 
is noted to have been effective June 27, 1996, which, the 
Board notes, is the day the veteran was given a VA 
examination.  
Subsequently, in February 1999, the RO assigned a 70 percent 
rating for the veteran's service-connected psychiatric 
disorder under Diagnostic Code 9206 of VA's Schedule, in 
effect prior to November 7, 1996.  In so doing, the RO 
recharacterized the disability as bipolar disorder, 
depressed.  A Supplemental Statement of the Case (SSOC), also 
dated in February 1999, shows that Diagnostic Code 9432, 
Bipolar Disorder, in effect on November 7, 1996, was also 
considered by VA.  See discussion below concerning regulatory 
changes in the course of this appeal.  The 70 percent 
disability award is noted to have been effective October 28, 
1998, which, the Board notes, is the day the veteran was 
given a VA examination.  The February 1999 RO rating decision 
also reflected the following effective date concerning the 
veteran's psychiatric disability:  30 percent from September 
7, 1992, to June 26, 1996.  

As indicated above, the veteran's psychiatric disorder has 
been variously described as major depression (Diagnostic Code 
9405) and bipolar disorder (Diagnostic Codes 9206 and 9432).  

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating psychiatric disorders, as set forth in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  These 
changes became effective November 7, 1996.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  In reviewing the veteran's 
case, the Board must therefore evaluate the veteran's 
service-connected psychiatric disability under both the old 
and the newly revised regulations to determine whether the 
veteran is entitled to an increased evaluation under either 
set of criteria.

Prior to the regulatory changes, the veteran's service-
connected psychiatric disability had assigned to it a 10 and 
50 percent rating under 38 C.F.R. § 4.132, Diagnostic Code 
9405.  Based on the previous regulatory scheme, the severity 
of a psychiatric disability is based upon evaluating how the 
actual symptomatology affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  Evidence of social 
inadaptability is evaluated only as it affects industrial 
adaptability.  38 C.F.R. § 4.129.  Two of the most important 
determinants of disability are time lost from gainful work, 
and decrease in work efficiency.  The condition of an 
emotionally sick veteran with a good work record must not be 
undervalued, however, nor his condition overvalued based on a 
poor work record not supported by the psychiatric disability 
picture.  In evaluating disability from psychotic disorders, 
it is necessary to consider the frequency, severity, and 
duration of previous psychotic periods, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.130.

Prior to the regulatory changes, the veteran was evaluated 
for major depression under 38 C.F.R. § 4.132, Diagnostic Code 
9405.  Under that diagnostic code, a 10 percent evaluation 
required emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation required definite impairment of social and 
industrial adaptability; a 50 percent evaluation required 
considerable impairment of social and industrial 
adaptability; a 70 percent evaluation required severe 
impairment of social and industrial adaptability; and a 100 
percent evaluation is assigned where active psychotic 
manifestations are of such extent, severity, depth, 
persistence of bizarreness as to produce total social and 
industrial inadaptability.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 (1994).  
The Board is bound by this interpretation of the term 
"definite."  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1999).  With these considerations in mind, the Board will 
address the merits of the claim at issue.

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders to ensure that it uses current 
medical terminology and unambiguous criteria and that it 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  The RO informed the 
veteran of pertinent changes in a May 1998 SSOC.  See also 
SSOC, dated in February 1999.

Subsequent to the regulatory changes effective in November 
1996, the veteran's service-connected psychiatric disability 
continued to have assigned to it a 50 and 70 percent rating 
under 38 C.F.R. § 4.132, Diagnostic Code 9206 (in effect 
prior to November 7, 1996) and under 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (in effect on November 7, 1996).  Based 
on the new regulatory scheme, when evaluating a mental 
disorder, the RO shall consider the frequency, severity and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

Under the provisions of Diagnostic Code 9206 in effect prior 
to November 7, 1996, the rating for the veteran's psychiatric 
disability hinged on her overall social and industrial 
impairment.  A 10 percent rating is warranted if 
psychoneurotic symptoms are productive of mild impairment of 
social and industrial impairment; a 30 percent rating is 
warranted if psychoneurotic symptoms are productive of 
definite social and industrial impairment; a 50 percent 
rating is warranted if psychoneurotic symptoms are productive 
of considerable social and industrial impairment; a 70 
percent rating is warranted if psychoneurotic symptoms are 
productive of severe social and industrial impairment.  Where 
there are active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability, a 100 percent 
rating is warranted.  38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996).

Subsequent to the regulatory changes of November 1996, under 
the rating formula for mental disorders, and in particular 
for 38 C.F.R. § 4.130, Diagnostic Code 9434 for major 
depressive disorder, a 10 percent evaluation requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  A 
30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A review of the evidence reflects that available service 
medical records includes a treatment record, dated in October 
1985, which includes a diagnosis of endogenous depression.  
Treatment records dated in 1991 and 1992 also include 
findings of diagnoses of depression.  

The veteran's original application for service connection for 
depression was received in September 1992, shortly after her 
separation from service.  A VA psychiatric examination was 
conducted in October 1992.  At that time, the veteran 
reported that she began to experience depression in 1985, 
which became worse in 1991.  Examination revealed depressed 
mood, but no psychosis, thought disorder, or paranoia was 
noted by the examiner.  The report included diagnoses of:  
major depressive episode, undifferentiated somatoform 
disorder, and mixed personality disorder.  

A VA psychiatric examination was conducted in July 1993.  She 
reported at she began to experience depression in 
approximately February 1992.  The diagnosis was, in pertinent 
part, major depression, single episode, partial remission 
since she did not fully meet the criteria for major 
depressive episode, but had some residuals such as crying and 
fatigue.  A GAF score of 70 was also included in the report; 
70 was also noted to have been the highest score over the 
past year.  The examiner noted that the veteran experienced 
some mild psychological symptoms, but functioned fairly well.  
It was also noted that the veteran had developed some 
meaningful personal relationships which continued with her 
parents. 

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed.1994).  According to the American 
Psychiatric Association:Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), a GAF score of 70 
some mild symptoms OR some difficulty in social, 
occupational, or school functioning but generally fucntioning 
pretty well, has some meaningful interpersonal relationships.

A VA psychiatric examination was also conducted in June 1996.  
The veteran noted that she was then being treated with 
Lithium.  She also indicated that she had had no medical or 
psychiatric treatment or hospitalizations since 1993, and 
that she had been unemployed since 1992.  She stated that her 
depression had begun in 1985 following the deaths of her two 
husbands and had become worse in 1991.  Following her service 
discharge in 1992 it was noted that she complained of 
fatigue, dizziness, emotional instability, frequent 
tiredness, weakness, weight gain and poor appetite.  She 
added that at times she stayed up all night.  The veteran 
also pointed out that she participated in no social 
activities as she did not feel comfortable around people.  
Examination revealed the veteran to be somewhat guarded and 
anxious throughout her interview.  She denied any paranoid or 
delusional ideas as well as any auditory or visual 
hallucinations.  She denied any suicidal or homicidal 
thoughts.  While the report indicated that certain 
psychiatric testing findings were noted to show the absence 
of any clinically significant depression, findings suggestive 
of a prepsychotic state or major affective disorder was 
noted.  Diagnoses included:  bipolar disorder, most recent 
episode mixed; moderate to severe psychosocial and 
environmental problems due to isolation, financial 
difficulties, and unemployment.  A GAF score of 40 was 
supplied.  The examiner further commented that the GAF score 
provided represented major impairment in several areas such 
as work, thinking, and mood.  The examiner also opined that 
the veteran suffered from moderate social and occupational 
impairment due to labile affect, disturbance of motivation, 
mood swings with recurrent depression, and that she had 
difficulty in establishing social and work relationships due 
to her fear of people.  

Additionally, a report of a VA psychiatric examination shown 
to have been conducted in October 1998 has been associated 
with the evidence of record.  It was indicated that this 
examination would update the information and symptoms noted 
on the previous examinations given in July 1993 and June 
1996.  The veteran reported no change in her social life 
since 1996, adding that she felt very uncomfortable around 
people and that she was fearful of negative evaluation.  She 
reported not taking any psychotropic medications.  The 
veteran reported having not worked since 1991 due to her 
depression, and asserted that she lived in "abject 
poverty."  She noted that she had symptoms of anxiety and 
that she had nausea and vomiting whenever she left her home.  
She also complained of depressed mood most of the day, 
together with psychomotor retardation, fatigue, feelings of 
worthlessness, diminished ability to think or concentrate, 
and recurrent thoughts of death.  

Examination revealed no report or observation of audio/visual 
hallucinations, illusions, or tactile hallucinations.  Affect 
was described as labile, and mood as depressed.  Remote 
memory was within normal limits, and recent memory was 
described as poor to fair.  Insight and judgment was shown to 
be in the range of fair to good.  Psychiatric testing 
findings were described as showing a definite increase in 
reported depressive symptomatology over the past 5 years.  
The testing was also noted to show a gradual deterioration 
from an acute psychiatric state in 1993 to a more chronic and 
debilitating psychiatric state in 1998.  The examiner 
specifically commented that the veteran's depression was a 
symptom of her bipolar disorder, and that depressive 
symptomatology associated with bipolar disorder had increased 
in severity since 1993 and 1996.  No specific period or event 
was noted to have been the cause of the decompensation; 
rather, the examiner noted that the clinical data suggested a 
slow but insidious decompensation from acute psychiatric 
disorder to a chronic psychiatric disorder.  As to the effect 
of the veteran's bipolar disorder on her employability, the 
examiner noted that at the time of examination the veteran 
had a severe impairment as to her ability to obtain or retain 
employment.  In addition, the examiner noted that at the time 
of the veteran's June 1996 examination considerable 
industrial impairment was caused by her bipolar disorder.  
Furthermore, the examiner noted that as of the veteran's July 
1993 VA examination, symptomatology of the veteran's bipolar 
disorder resulted in definite industrial impairment.  
Diagnoses were:  bipolar disorder, most recent episode 
depressed.  A GAF score of 35 was provided.  Per the DSM-IV, 
a score of 35 is representative of some impairment in reality 
testing or communication OR any serious impairment in social, 
occupational, or school functioning.  The examiner opined 
that the veteran's ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and that the signs and symptoms associated with 
bipolar disorder, depressed, was of such a severity and 
persistence as to indicate the presence of severe impairment 
in the ability to obtain or retain employment.  

The Board points out that attempts, by both VA and the 
veteran, to obtain private medical records from Dr. Slobodow 
had proved unsuccessful.  

Review of the evidence of record also reveals that VA 
Vocational, Rehabilitation, and Educational Service (VR&E) 
documents have been added to the record.  A Counseling Record 
- Narrative Report, dated in December 1993, indicated that 
the veteran was not then employed and that her idleness was 
not due to circumstances within her control.  A VA Special 
Report of Training report, dated in April 1994, and shown to 
have been used in conjunction with Chapter 31 benefits 
assigned to the veteran, shows that the veteran was then 
enrolled at Spokane Falls Community College, and that she was 
requesting the use of a tutor for a math class.  In addition, 
another VA Special Report of Training report, this dated in 
August 1996, indicated that the veteran was then enrolled in 
the Secondary educational teaching program at Whitworth 
College, and that this enrollment was concurrent with that at 
Spokane Falls Community College.

To summarize, the veteran has asserted that she has not 
worked since 1991 due to her depression, and that she 
suffered from nausea and vomiting whenever she left her home.  
She also asserted that there had been no change in her social 
life since 1996 and that she would like to have more contact 
with people but that she is very uncomfortable around people.  
Her statements describing the symptoms of her service-
connected psychiatric disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record.  

The most recent VA examination, dated in October 1998, showed 
that the veteran's depression was a symptom of her bipolar 
disorder, and that depressive symptomatology associated with 
bipolar disorder had increased in severity since 1993 and 
1996, and that the clinical data suggested a slow but 
insidious decompensation from acute psychiatric disorder to a 
chronic psychiatric disorder.  The examiner noted that at 
that time the veteran had a severe impairment as to her 
ability to obtain or retain employment, and that in June 1996 
she had considerable industrial impairment was caused by her 
bipolar disorder.  Additionally, it was noted that in July 
1993 symptomatology of the veteran's bipolar disorder 
resulted in definite industrial impairment.  The examiner 
opined in 1998 that the veteran's ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and that the signs and symptoms associated 
with bipolar disorder, depressed, was of such a severity and 
persistence as to indicate the presence of severe impairment 
in the ability to obtain or retain employment.  
The Board also notes that, as discussed above, a GAF score of 
35 was provided in October 1998, and a score of 40 was 
provided in June 1996. 

After reviewing the record, and taking into consideration of 
all the available information and the criteria set forth in 
the Schedule, it is the Board's judgment that the residuals 
of the veteran's service-connected psychiatric disability do 
not currently satisfy the rating criteria as previously set 
forth a rating in excess of 70 percent unde either the old 
and the newly revised regulations.  See Karnas, supra.  The 
evidence does not show that current symptomatology of the 
veteran's service-connected psychiatric disability is of such 
extent, severity, depth, persistence of bizarreness as to 
produce total social and industrial inadaptability.  The 
evidence of record, as discussed above, while showing a 
current GAF score of 35, indicative of some impairment in 
reality testing or communication OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, also shows that severe 
impairment in the veteran's ability to obtain and retain 
employment was noted.  In view of the foregoing, therefore, 
the Board must conclude that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating in excess of the currently assigned 70 percent for her 
service-connected psychiatric disability.

As pointed out above, the Court has held that in claims for 
increased ratings, staged ratings may be warranted if the 
claim involves an original grant of service connection.  See 
Fenderson, supra.  In this regard, the VA examination in July 
1993 showed that the veteran experienced some mild 
psychological symptoms, but functioned fairly well.  It was 
additionally noted that she had developed some meaningful 
personal relationships.  Additionally, as was pointed out in 
October 1998, it was opined by the VA examiner that at the 
time of the July 1993 examination the veteran's psychiatric 
problems resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  Additionally, it was also 
noted in October 1998 that at that time of VA examination in 
June 1996, clinical findings reflective of considerable 
industrial impairment were noted.  It is the judgment of the 
Board that this medical evidence, when viewed in conjunction 
with the veteran's complaints, does not demonstrate that the 
degree of functional impairment resulting from the residuals 
of the psychiatric disability, based upon the evidence of 
record at the time of VA's assignment of various disability 
ratings during the periods of time in question, warrant a 
rating in excess of 30 percent for the period of September 7, 
1992, to June 26, 1996, or in excess of 50 percent for a 
psychiatric disability for the period of June 27, 1996, to 
October 27, 1998.  In so finding, and based upon the complete 
evidence of record, the Board is of the opinion that the 
above-discussed evidence of record provides a showing that 
the residuals of the veteran's service-connected psychiatric 
disability were productive of no more than definite social 
and industrial impairment and resulted in no more than social 
and occupational impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks between September 7, 1992, to June 26, 
1996; and that the same residuals were productive of no more 
than considerable impairment of social and industrial 
adaptability and resulted in no more than social and 
occupational impairment with reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships between June 27, 
1996, to October 27, 1998.  

In rendering these determinations, the Board has considered 
all pertinent aspects of 38 C.F.R. Parts 3 and 4 as required 
by the Court in Schafrath, supra.  However, no potentially 
applicable provision provides a basis for a rating in excess 
of 70 percent for the veteran's psychiatric disability 
residuals.  Specifically, the evidence does not reflect that 
the degree of impairment resulting from the residuals more 
nearly approximates the criteria for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 (1999).  The 70 
percent disability evaluation currently assigned is the 
highest rating warranted during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

ORDER

Entitlement to a disability rating in excess of 30 percent 
for a psychiatric disability for the period of September 7, 
1992, to June 26, 1996, is denied.  Entitlement to a 
disability rating in excess of 50 percent for a psychiatric 
disability for the period of June 27, 1996, to October 27, 
1998, is denied.  Entitlement to an increased rating in 
excess of 70 percent for a psychiatric disability is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

